Exhibit JOINT FILING AGREEMENT The undersigned, New Mountain GP, LLC, New Mountain Investments, L.P., New Mountain Partners, L.P., New Mountain Affiliated Investors, L.P., Steven B. Klinsky and New Mountain Capital, L.L.C., hereby agree and acknowledge that the information required by this Schedule 13G, to which this Agreement is attached as an exhibit, is filed on behalf of each of them.The undersigned further agree that any further amendments or supplements thereto shall also be filed on behalf of each of them. Dated:May 9, 2008 NEW MOUNTAIN GP, LLC By: /s/ Steven B. Klinsky Steven B. Klinsky Member NEW MOUNTAIN INVESTMENTS, L.P. By:New Mountain GP, LLC, its general partner By: /s/ Steven B. Klinsky Steven B. Klinsky Member NEW MOUNTAIN PARTNERS, L.P. By:New Mountain Investments, L.P., its general partner By:New Mountain GP, LLC, its general partner By: /s/ Steven B. Klinsky Steven B. Klinsky Member NEW MOUNTAIN AFFILIATED INVESTORS, L.P. By:New Mountain GP, LLC, its general partner By: /s/ Steven B. Klinsky Steven B. Klinsky Member By: /s/ Steven B. Klinsky Steven B. Klinsky NEW MOUNTAIN CAPITAL, L.L.C. By: /s/ Steven B. Klinsky Steven B. Klinsky Chief Executive Officer
